         Case 18-14808    Doc 264Filed 06/05/19 Entered 06/05/19 17:00:22 Desc Main
                                   Document     Page 1 of 1
               UNITED STATES BANKRUPTCY COURT, DISTRICT OF MASSACHUSETTS
                              Proceeding Memorandum/Order of Court

In Re:                                             Case Number:                              Ch:




DECISION SET OUT MORE FULLY BY COURT AS FOLLOWS:




                                                   IT IS SO ORDERED:


                                                   _____________________________________ Dated:_____________

                                                   United States Bankruptcy Judge
